UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 04-4621



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

            versus


GARFIELD     ANTHONY    ANDERSON,   a/k/a   James
McDonald,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-02-70)


Submitted:    February 28, 2005             Decided:   March 31, 2005


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, James E. Todd, Jr., Research and
Writing Specialist, Raleigh, North Carolina, for Appellant. Frank
D. Whitney, United States Attorney, Anne M. Hayes, Christine
Witcover Dean, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Garfield Anthony Anderson pled guilty, without a plea

agreement, to illegal reentry after deportation in violation of 8

U.S.C. § 1326 (a), (b)(2) (2000).      Anderson was sentenced to

ninety-six months’ imprisonment to be followed by three years of

supervised release. The district court also specified an identical

alternative sentence of ninety-six months followed by three years

supervised release, pursuant to this court’s recommendation in

United States v. Hammoud, 378 F.3d 426 (4th Cir. 2004) (order),

opinion issued by 381 F.3d 316, 353-54 (4th Cir. 2004) (en banc),

cert. granted and judgment vacated, 125 S. Ct. 1051 (2005).

          Anderson appealed, challenging the constitutionality of

the federal sentencing scheme in light of the Supreme Court’s

decision in Blakely v. Washington, 124 S. Ct. 2531 (2004).     The

case was held in abeyance pending decision in United States v.

Booker, 125 S. Ct. 738 (2005).    That opinion has now issued and

applies the Court’s reasoning in Blakely to the federal sentencing

guidelines.

          We conclude that because the alternative sentence the

district court pronounced in case the federal sentencing guidelines

were invalidated was identical to the mandatory sentence imposed

under the federal sentencing guidelines as they existed at that

time, any error resulting from the sentence imposed by the district

court was harmless.   Accordingly, we affirm Anderson’s sentence.


                              - 2 -
We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -